DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1,3,5-7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (CN 101701282) in view of Haifeng et al (CN 106636607) and Jijun et al (CN 106244794) and Glaser et al (US 2016/0083815,10196706), Mannava et al (US 6559415) translations by applicant and reference is made thereto and Rockstroh et al (US 6159619).
Gu teaches for claim 1: 1. A component manufacturing method (para 26-37,fig 1-5) comprising: immersing  an unprocessed component 9 in a fluid 12(¶ 4 workpiece is covered by suspension liquid), the unprocessed component presenting a shape of a cylinder having a cavity inside and a hole that has an opening in an outer surface(fig 2) of the unprocessed component 9; the hole extending from the opening to the cavity(abstract-complex surface,hole), the unprocessed component having a first central axis, the hole having a second central axis that has an origin at a point on the first central axis and extends along a radial direction of the unprocessed component orthogonal to the first central axis; creating a flow of the fluid 12 (system 11-17) such that air bubbles resulting from laser peening 6 performed by irradiating an inner wall of the hole of the unprocessed component with a laser beam 6 in the fluid flow along the hole (fig 2,4); the flow of the fluid being oriented from a side of the outer surface toward the cavity; setting an irradiation area of the laser beam in an inner surface of the hole(fig 2) by controlling a stage on which the unprocessed component is disposed, the stage being rotatable around the first central axis and the second central axis; and in the fluid 12 of which the flow has been created, irradiating the irradiation area (bottom of hole in fig 2) with the laser beam 6 from a side of the outer surface through the opening, wherein: in setting the irradiation area of the laser beam, the irradiation area is set such that a plurality of spots of the laser beam are disposed in the inner surface along a circumferential direction of the hole, with each spot partially overlapping with and shifted by a predetermined amount from a preceding spot(abstract last 
The claim at best differs in that air bubbles are not expressed from the laser peening during irradiation and in spots not being overlapped. The claim may differ in the step of immersing the unprocessed component in fluid if that is interpreted to include the tank 51, but see ¶ 4 workpiece is covered by suspension liquid. The claim further differs in that a stage is controlled and is rotatable. The air bubbles from the laser peening during irradiation is considered inherent and conventional, (abstract-gasified,ionized).
Haifeng teaches this to be so in the abstract, background art, beneficial effect and paragraphs 9-13 whereby pressure and flow rate are used to control to take away bubbles generated near the laser peening intensification processing to improve, constraint improve and strengthening improves.
Jijun teaches prolonged service life and strengthening in the abstract and repetitive treatments on page 5 involving a groove that is an area of spots not overlapped.
Glaser teaches in fig 3,4 and col 2 line 60-col 3 line 35 prior art in which a component is immersed in a tank avoiding air breakdown layer before the air/water interface is conventional in the art.
Mannava teaches rotation or articulation devices to be conventional in the art in fig 5, col 6 line 45-60.
Rockstroh teaches spots not overlapped in the abstract and in c 3 l 45-c 4 l10 advantages of arresting cracks and increased life.

The references are in the same field of endeavor and address the same or similar problems.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify, if necessary, Gu by control and removal of bubbles in its laser peening during irradiation by conventional bubble formation as taught by Haifeng and by spots not being overlapped as taught by Jijun, and Rockstroh and to modify by immersion (covering the workpiece with suspension liquid) as taught by Glaser and to modify by controlled rotation or articulation as taught by Mannava for improved processing, constraint, strengthening, arrest cracks and increased life.
3. The component manufacturing method according to claim 1, wherein: the unprocessed component is provided with a plurality of the holes(fig 1); in creating the flow of the fluid, a pump 15,16 that suctions the fluid is connected to the cavity(page 3 flow back to the tank); and at least one of the holes other than the hole that is to be irradiated with the laser beam is masked(conventional, page 4-multiple times, page 5 rotated one by one).  
 5. The component manufacturing method according to claim 1, wherein, in irradiating with the laser beam, an irradiation condition of the laser beam with which the inner surface is irradiated is varied in a circumferential direction of the hole(laser control device 5).  
6. The component manufacturing method according to claim 5, wherein: in irradiating with the laser beam, the irradiation condition is varied periodically in the circumferential direction of the hole. See the rejection of claim 5. 

Claim 11.  The component manufacturing method according to claim 1, wherein the unprocessed component and the stage are disposed in a tank, the laser beam passes through a side wall of the tank to the irradiation area, and an optical member which guides the laser beam to the irradiation area is disposed outside of the tank. See the rejection of claim 1 and Glaser fig 5.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on just references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Again Glaser teaches a tank to be conventional and Mannava teaches a controlled stage to be conventional in the art. 

Mao is referenced by applicant and but is named as Jijun by the PTO. See the abstract submitted by applicant on 1/16/2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763